DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-29 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 9-10, 12-13, 15-18, 20-21, is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Essabar (US Publication No. 20050111681).
Regarding claim 1, Essabar teaches an apparatus comprising: a housing (100, 200) configured to be positioned within an ear canal of a recipient; at least one transducer (227) positioned on or within the housing, the at least one transducer (227) configured to respond to sound within the ear canal by generating output signals indicative of the sound; and at least one communication circuit (229) having at least one resonance frequency, the at least one communication circuit (229) positioned on or within the housing (100, 200), the at least one communication circuit (229) configured to receive the output signals from the at least one transducer (227) and to modulate the at least one resonance frequency in response to the output signals from the at least one transducer (227).   



 	Regarding claim 6, Essabar teaches the apparatus of claim 3, wherein the at least one communication circuit (229) is configured to use power received from the at least one signal to modulate the at least one resonance frequency (fig. 2; wherein power is received, modulated (230), and output (225)).  

 	Regarding claim 7, Essabar teaches the apparatus of claim 1, wherein the at least one communication circuit (229) comprises a resonance circuit comprising an inductance L and a capacitance C, wherein the resonance frequency is dependent on the inductance L and the capacitance C, and wherein -2-Appl. No.To be determined Filed:Herewith the at least one communication circuit is configured to modulate the at least one resonance frequency by modulating at least one of the inductance L and the capacitance C  (at element 217, paragraph 0038; wherein the communication circuit receives “R and L and C” into element 229).  

 	Regarding claim 9, Essabar teaches an apparatus comprising: at least one transmission circuit (fig. 2; 218) configured to wirelessly transmit first electromagnetic signals to a transducer assembly (217B) positioned within an ear canal of a recipient; at least one detection circuit (229) configured to detect second electromagnetic signals radiated from the transducer assembly (217A), the second electromagnetic signals comprising a portion of the first electromagnetic signals reflected from the transducer assembly (as performed by processor, 221); and at least one 

 	Regarding claim 10, Essabar teaches the apparatus of claim 9, wherein the second electromagnetic signals comprise modulations (222) that define data indicative of sound received by the transducer assembly, the at least one detection circuit (229) is configured to detect said modulations, and the at least one excitation assembly is configured to generate excitation signals in response to said detected modulations. 
 
   	Regarding claim 12, Essabar teaches the apparatus of claim 9, wherein the at least one detection circuit (229) is configured to detect data indicative of sound received by the transducer assembly that is included within the second electromagnetic signals, and the excitation signals (225) are indicative of -3-Appl. No.To be determined Filed:Herewith the sound received by the transducer assembly and are configured to be communicated to the recipient.  

 	Regarding claim 13, Essabar teaches the apparatus of claim 9, wherein the at least one transmission circuit (218) comprises at least one antenna configured to wirelessly transmit the first electromagnetic signals.
  
 	Regarding claim 15, Essabar teaches the apparatus of claim 13, wherein the at least one detection circuit (229) comprises at least one detection antenna configured to receive the second electromagnetic signals radiated from the transducer assembly, the at least one detection antenna separate from the at least one antenna of the at least one transmission circuit.  

 	Regarding claim 16, Essabar teaches a system capable of performing a method comprising:  receiving sound at an assembly (200) within an ear canal of a recipient; wirelessly (217) receiving first electromagnetic signals (217B) at the assembly within the ear canal; and in response to the received sound, applying modulations (222) to at least a portion of second electromagnetic signals (217B) being radiated from the assembly.  

Regarding claim 17, Essabar teaches the system capable of performing the method of claim 16, wherein said applying modulations (222) comprises modulating a resonance frequency of the assembly.  

 	Regarding claim 18, Essabar teaches the system capable of performing the method of claim 16, wherein the second electromagnetic signals (217A or 217B) comprise a reflected portion of the first electromagnetic signals.  

 	Regarding claim 20, Essabar teaches the system capable of performing the method of claim 16, wherein said modulations (222; para. 0032) comprise at least one of: frequency modulations, amplitude modulations, phase modulations, and digital modulations.  

 	Regarding claim 21, Essabar teaches the system capable of performing the method of claim 20, wherein said modulations (222) comprises modulations at a predetermined modulation frequency, and wherein said detecting said modulations comprises detecting modulations of the portion of the second electromagnetic signals at the predetermined modulation frequency. 

 
Allowable Subject Matter
Claims 3-5, 8, 11, 14-15, 19, 22-29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 22-29 is/are allowed.


Examiner’s Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
January 1, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653